Citation Nr: 1419390	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  12-06 969 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for the service-connected right shoulder disability from May 1, 2011.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that granted a temporary total evaluation for the service-connected right shoulder disability from October 20, 2010, to May 1, 2011, but continued the previous 10 percent rating after that date.


FINDINGS OF FACT

1.  The Veteran is right-handed.

2.  From May 1, 2011, the Veteran's right shoulder disability has approximated limitation of abduction to shoulder level, but has not approximated abduction to midway between the side and shoulder level.


CONCLUSION OF LAW

The criteria for a rating of 20 percent, but not more, for right shoulder disability are met from May 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran an appropriate VCAA notice letter in January 2011, and the Veteran had ample opportunity to respond prior to issuance of the July 2011 rating decision on appeal.  In any event, the Veteran has not pointed to any prejudice resulting from the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also made reasonable efforts to obtain relevant records adequately identified by the Veteran.  In this regard, the claims file includes service treatment records and relevant post-service treatment records and examination reports.  The Veteran has not otherwise identified existing records that should be obtained.  

The Veteran has been afforded several VA examinations in support of the claim herein adjudicated, most recently in October 2012; the Board finds the medical evidence is sufficient to permit appellate review at this time.  Also, the Veteran was advised of his entitlement to a hearing before the Board but he declined such a hearing.


As discussed above, there has been consideration and compliance with the VCAA provisions.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The assignment of a particular diagnostic code (DC) is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology; any change in DC by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Disability of the shoulder is rated under the criteria of 38 C.F.R. § 4.71a, DCs (DCs) 5200 through 5203.  The rating criteria distinguish between the major (dominant) and minor (non-dominant) extremity.  The Veteran in this case is right-handed, so the criteria for the major extremity apply.  

The Veteran is not shown to have ankylosis of the scapulohumeral articulation or impairment of the humerus, so DCs 5200 and 5202 are not applicable.

The Veteran's right shoulder disorder is diagnosed as recurrent rotator cuff tear with degenerative changes.  Rotator cuff injuries are rated under the criteria of DC 5203 (impairment of clavicle or scapula).  For the major extremity, a rating of 10 percent is assigned for malunion of clavicle and scapula or for nonunion of clavicle and scapula without loose movement.  A rating of 20 percent is assigned for nonunion of clavicle and scapula with loose movement or for dislocation of clavicle and scapula.  There is no provision under this DC for a rating higher than 20 percent; however, alternatively, impairment may be rated based on impairment of function of a contiguous joint.

Also applicable is DC 5201 (limitation of motion of the arm). For the major extremity, a rating of 20 percent is assigned for limitation of motion to shoulder level.  A rating of 30 percent is assigned for limitation of motion to midway between the side and shoulder level.  A rating of 40 percent is assigned for limitation of motion to 25 degrees or less from the side.  

For reference, normal range of motion (ROM) of the shoulder is forward flexion 0-180 degrees, abduction 0-180 degrees, internal rotation 0-90 degrees and external rotation 0-90 degrees. 38 C.F.R. § 4.71a, Plate I.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59 cited above are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Evidence and Analysis

 In his present claim, received in October 2010, the Veteran requested a temporary total evaluation for this right shoulder disability based on pending surgery scheduled for October 20.  He subsequently underwent the scheduled surgery (arthroscopic resection of the os acromiale and rotator cuff repair), and a temporary total evaluation was granted effective from October 20, 2010, to May 1, 2011.  The disability then reverted to 10 percent, and the issue currently on appeal is whether the right shoulder disability should be rated higher than 10 percent from May 1, 2011.

The Veteran had a VA medical examination in March 2011 during which he complained that his shoulder pain had increased, rather than decreased, after surgery.  As a result, he was unable to perform his normal duties as an aircraft mechanic because he could not do any overhead work; instead, he was on modified duty performing clerical work and computer tasks.  Using the "mouse" at his job caused pain over the lateral aspect of the shoulder and down the arm.  The Veteran complained of pain with forward flexion and abduction greater than 90 degrees but stated he was currently in physical therapy to improve his joint function.  The Veteran stated his shoulder pain was deep and aching at rest but sharp and stabbing with use, but he denied incapacitating flare-ups.   

Examination showed the right shoulder ROM to be flexion 0-160 degrees with pain beginning at 90 degrees and abduction 0-150 degrees with pain beginning at 90 degrees.  Internal and external rotations were each to 90 degrees with pain at the extremes.  There was crepitus within the joint space and tenderness along the biceps tendon with active forward flexion and abduction.  There was no gross deformity of the shoulder, and repetition of the ROMs caused no increase in pain, fatigue, weakness, lack of endurance or incoordination.  

The examiner diagnosed recurrent right shoulder rotator cuff tear with residual severe myofascial pain.  In regard to employability, the examiner stated the Veteran was unable to engage in his normal occupation as a helicopter mechanic due to problems with his dominant shoulder but should be able to engage in sedentary activities, as he was currently doing, without difficulty.

The file contains a VA orthopedic surgery note dated in April 2011.  The surgeon stated the Veteran was currently doing much better than he was prior to surgery, but was still experiencing mild discomfort.  Examination showed active forward flexion to approximately 140 degrees, abduction to about 90 degrees, external rotation to 65 degrees and internal rotation to L4, with discomfort at the extremes.  Strength was 5/5.  The surgeons' clinical assessment was right shoulder status post arthroscopy with rotator cuff repair.  The surgeon stated the Veteran was doing about as well as possible at that point and should continue with occupational therapy as well as taking medication as required for occasional pain.

The Veteran presented to the VA orthopedic clinic in June 2011 for follow-up, complaining that his previous symptom of "catching" was resolved by surgery but he continued to have pain and popping despite conservative treatment and occupational therapy.  Examination showed the right shoulder to have normal contour and appearance.  Active ROM was abduction 0-170 degrees with mildly positive Hawkins test, external rotation to 75 degrees and internal rotation to L1.  He had good infraspinatus strength with external rotation against resistance.  The Veteran had negative drop-arm test, negative cross-body test and unequivocal empty-can test with some mild 4/5 weakness in the bilateral upper extremities.  He was non-tender over the acromioclavicular (AC) joint and over the bicipital groove.  The clinical assessment was status post decompression excision of an os acromiale and rotator cuff repair with persistent popping, crepitus and pain, especially with abduction.  The treatment plan was to continue occupational therapy.    

The July 2011 rating decision on appeal continued the previous 10 percent rating for the right shoulder, citing the March 2011 VA examination.  

The Veteran submitted a Notice of Disagreement (NOD) in August 2011 in which he essentially asserted that the VA examination in March 2011 had inaccurately reported his symptoms.  The Veteran stated that he had experienced pain and weakness during the examination.  He reported being able to lift his arm to about shoulder level without pain, with pain starting at that point and becoming progressively worse to the extreme of motion.  The Veteran also had constant popping sensation and could not lift more than 2 pounds without pain.  The Veteran complained that he had traded occasional shoulder pain for constant shoulder pain.  The Veteran stated that he could no longer work in his previous field, but also had limitation in everyday activities such as dressing, sleeping and physical activity.

The Veteran presented to the VA outpatient clinic in July 2011 complaining of persistent pain and anterior click in the shoulder.  The physician injected the shoulder with Depomedrol and lidocaine, which provided immediate and excellent pain relief although the click persisted.  The clinical impression was anterior click with pain relieved by biceps groove injection and history of partial biceps rupture seen arthroscopically.  The physician stated that the Veteran may need a subpectoral biceps tenodesis if symptoms persist.  Current X-ray of the right shoulder showed metallic anchors in the humeral head and preserved/unchanged glenohumeral and acromioclavicular joints with no acute findings.

In August 2011 the Veteran submitted a Request for Amendment of Health Information asking that the July 2011 outpatient note reflect that the physician had advised him that he would need to get a management job because the shoulder repair would not allow him to resume his previous job repairing helicopters.

The Veteran submitted a Statement in Support of Claim in September 2011 again complaining that the physician who treated him in July 2011 had not documented that he had advised the Veteran to not resume his former job.  The Veteran stated that his injection in July 2011 provided pain relief for 5 days, but the pain returned thereafter.  The Veteran complained that the surgery had fixed the previous problem of the right shoulder locking but had created three new problems: painful motion of the arm, painful anterior clicking of the shoulder joint and sharp muscle pain.  The Veteran stated he was now unable to perform the simplest tasks, such as cutting food, without pain; he was also unable to lift anything without pain.  The Veteran stated he had to change his whole lifestyle to compensate for his postoperative shoulder pain.  

[During the period January 13, 2012 to July 1, 2012, the Veteran was again awarded a temporary total evaluation for convalescence, per a rating decision in February 2013.  The Veteran had a right shoulder arthroscopy, with lysis of adhesions and an open repair of full thickness rotator cuff tear.  His rating thereafter reverted to 10 percent.]

In his substantive appeal, received in March 2012, the Veteran stated that he had dutifully performed occupational therapy as instructed but had experienced unremitting painful popping during such therapy.  He complained that VA examiners had not ordered a magnetic resonance imaging (MRI) of the right shoulder and that they had misrepresented his symptoms.  He also stated that the surgical repair performed by VA had "come loose" and that this was the cause of his persistent pain.

The Veteran's most recent VA examination was performed in October 2012.  The Veteran complained of continued pain, weakness and popping since surgery, which had caused him to be reassigned from his previous job as a helicopter mechanic to a less physically demanding position within the company.  The Veteran was noted to be right-handed.  The Veteran denied flare-ups.  ROM was flexion to 130 degrees with pain at 70 degrees, and abduction to 150 degrees with pain at 75 degrees.  Repeated motion testing did not result in loss of ROM but resulted in less motion than normal, weakened movement, pain on movement, excessive fatigability and incoordination (impaired ability to execute skilled movements smoothly).  Muscle strength was 3/5 during flexion and abduction.  The Veteran demonstrated tenderness to palpation and guarding.  The AC joint was not ankylosed.  Hawkins' impingement test, empty-can test, external rotation/infraspinatus strength test and lift-off subscapularis test were all positive in demonstrating rotator cuff impingement.  Cross-body articulation test was positive in demonstrating AC pathology.  The examiner stated that degenerative arthritis was not confirmed by X-ray.  The examiner diagnosed right shoulder cuff repair and failed AC plasty.   
   
On review of the evidence above, the Board finds at the outset that there is no clinical or lay evidence showing that the Veteran has dislocation of the clavicle and scapula or that he has nonunion of the clavicle and scapula with loose movement.  Accordingly, the criteria for a higher (20 percent) rating under DC 5203 (impairment of clavicle or scapula) are not met.

Turning to the rating criteria for limitation of motion, all objective evidence of record, to include the Veteran's own statements, shows that prior to the VA examination in October 2012 he was able to abduct his right arm to 90 degrees, but after that point any additional abduction caused pain.  Abduction to shoulder level is squarely within the criteria a rating of 20 percent under DC 5201.  Considering the regulations applicable to limitation of function due to pain, and also considering the Veteran's credible evidence regarding the impairment caused by such pain on his occupation and his activities of daily living, the Board finds that a rating of 20 percent is warranted.  Mitchell, 25 Vet. App. 32.

During examination in October 2012 the Veteran had abduction to 150 degrees, with pain at 75 degrees.  Under the rating criteria of DC 5201, a 30 percent rating is assigned for abduction midway between the side and shoulder level (i.e., 45 degrees).  As 75 degrees is closer to 90 degrees than to 45 degrees, the Board finds that the Veteran's impairment from October 2012 does not more closely approximate the criteria for the higher rating.

The Veteran is not shown to have satisfied the criteria for a rating higher than 20 percent during any discrete date range during the period under review, so "staged rating" is not appropriate in this case.  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the first, threshold Thun element is not satisfied here.  The Veteran's service-connected right shoulder disability is manifested by signs and symptoms such as pain, popping, weakness, fatigability and lack of endurance, which impairs his ability to carry weight and to perform tasks higher than shoulder level.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture as described in his correspondence to VA and his statements to various medical examiners and providers.  In short, there is nothing exceptional or unusual about the Veteran's left knee disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Finally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating based in individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case, the Veteran has asserted that his right shoulder disability caused him to be reassigned to less-strenuous duties, but he is not shown to be unemployable.  The Board accordingly finds that a claim for TDIU is not raised by the rating issue on appeal.

In sum, based on the evidence and analysis above the Board has found that a rating of 20 percent, but not more, is warranted for the right shoulder disability effective from May 1, 2011.  His appeal is accordingly granted to that extent.

Benefit of the doubt has been resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

A rating of 20 percent for right shoulder disability is granted from May 1, 2011, subject to the requirements applicable to the payment of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


